In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
       ___________________________

            No. 02-19-00410-CR
            No. 02-19-00411-CR
            No. 02-19-00412-CR
       ___________________________

      KIRK LYNN WRIGHT, Appellant

                     V.

           THE STATE OF TEXAS


     On Appeal from the 297th District Court
             Tarrant County, Texas
Trial Court Nos. 1565460D, 1565482D, 1588770D


  Before Sudderth, C.J.; Gabriel and Kerr, JJ.
Memorandum Opinion by Chief Justice Sudderth
                            MEMORANDUM OPINION

       Appellant Kirk Lynn Wright was adjudicated guilty in two felony cases

(appellate cause numbers 02-19-00410-CR and 02-19-00411-CR) in a community

supervision revocation proceeding and sentenced to two years’ confinement, to be

served concurrently, in the institutional division of the Texas Department of Criminal

Justice after opting to waive his right of appeal and plead “true.” He pleaded guilty to

a class A misdemeanor (appellate cause number 02-19-00412-CR) in exchange for 45

days’ confinement in county jail, also set to run concurrently.

       After Appellant attempted to appeal the trial court’s judgments, we informed

him that the trial court’s certifications of his right to appeal in each case stated that he

had no right of appeal. We informed Appellant that unless he or any party desiring to

continue the appeals filed with the court a response showing grounds for continuing

the appeals, the appeals could be dismissed. See Tex. R. App. P. 25.2(a)(2), (d), 44.3.

Appellant filed a response, but it does not show grounds for continuing the appeals.

Therefore, we dismiss the appeals. See Tex. R. App. P. 25.2(d), 43.2(f).



                                                        /s/ Bonnie Sudderth
                                                        Bonnie Sudderth
                                                        Chief Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: December 5, 2019


                                             2